Citation Nr: 0801561	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-17 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating, or restoration of the 
prior rating, for small cell lung cancer, currently rated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from November 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  A hearing before the undersigned 
acting Veterans Law Judge was held at the RO in July 2007 
(i.e. a video hearing).


FINDINGS OF FACT

The veteran's small cell lung cancer has been in remission 
since 2004, and the residuals do not result in FEV-1 of 56 to 
70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO 
(SB) of 56 to 65 percent predicted.


CONCLUSION OF LAW

Reduction of the rating for small cell lung cancer was 
proper, and the criteria for a disability rating higher than 
10 percent are not met.  38 U.S.C.A. §§ 1155, 5107, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 4.97, 
Diagnostic Code 6819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The agency of original jurisdiction (AOJ) notified the 
veteran in December 2004 of the proposal to reduce his total 
rating for lung cancer, and the rating was reduced, effective 
June 1, 2005, in a March 2005 rating decision.  Subsequently, 
in correspondence dated in September 2006, the AOJ satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002), 38 C.F.R. § 3.159(b) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice was 
delivered after the initial denial of the claim, the veteran 
had sufficient time after the notice to submit any additional 
evidence, and he was subsequently provided a personal 
hearing.  The veteran has not alleged that any prejudice 
resulted from the timing of the notice letter, and none is 
apparent from the record.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim, and the late notice did not affect the essential 
fairness of the decision.  VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing 
personal hearings, and providing a VA examination.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and assist this veteran.

A November 2003 rating decision granted service connection 
for small cell lung cancer and awarded a 100 percent rating 
under Diagnostic Code (DC) 6819.  In accord with the criteria 
of DC 6819, the rating decision informed the veteran that the 
total rating would be limited to active malignancy or 
antineoplastic therapy and that 6 months following completion 
of treatment, any residual disability would be determined by 
findings from a VA examination conducted at that time.  

July 2004 private treatment records indicate that the 
veteran's lung cancer was no longer an active pathology; 
instead, the records report that the veteran had a "history 
of previous small cell lung cancer."  See July 2004 
Methodist Health System records.  A September 2004 VA 
examination record reports that the veteran was "without 
symptoms" except for a chronic cough.  The record reports 
that the lungs were clear to auscultation and percussion 
anteriorly and posteriorly, with no rales, rhonchi, or 
wheezes.  Pulmonary Function Test (PFTs) showed a FEV1 of 86 
percent predicted, a FEV1/FVC of 71 percent, and a DLCO of 
123 percent predicted.  The examiner interpreted the PFTs as 
indicating "mild obstructive lung defect." 

A February 2005 VA examination record reports the veteran's 
history of no significant interval medical, surgical, or 
antineoplastic developments since the September 2004 VA 
examination.  March 2005 PFTs indicated a FEV1 of 85 percent 
predicted, a FEV1/FVC of 75 percent, and a DLCO of 98 
percent.  The results were interpreted as indicating a mild 
obstructive lung defect and mild restrictive lung defect.  

A March 2005 computerized tomography (CT) scan record reports 
that a scan of the chest showed paramediastinal soft tissue 
thickening and volume loss, right upper and mid hemithorax.  
The appearance was found to be "most consistent with 
previous radiation and/or surgery," though "an underlying 
mass" could not be excluded.  The record notes that prior CT 
records were not consulted.  Subsequent VA treatment record 
report the veteran's history of "doing well," with 
complaints of shortness of breath and cough.  See May, June, 
and August 2005 VA treatment records  

A June 2005 private treatment record reports the veteran's 
history of moderate shortness of breath with exertion, 
productive cough, clear-yellow sputum, no chest pain, and no 
hemoptysis.  See June 2005 Methodist Health System records.  
A CT scan record reports that the veteran had stable right 
paramediastinal radiation fibrosis, unchanged from a previous 
CT scan in January 2005.  Id.  The private examiner stated 
that the veteran had no evidence of lung cancer.  

An October 2005 VA CT scan report indicates that the veteran 
had medial right upper lobe fibrosis, likely prior radiation, 
and a small region of consolidation, posterior right lower 
lobe.  

A December 2005 private treatment record reports the 
veteran's complaint of hemoptysis for five days after 
spraying polyurethane polish in a building.  See December 
2005 Methodist Health Systems.  The veteran also reported 
having cough productive of thick yellow sputum with 
occasional traces of blood.  The veteran denied chest pain, 
fever, chills, or night sweats, though he reported that he 
noticed a sore throat.  The record reports that a December 
2005 CT showed no evidence of disease recurrence or 
adenopathy.  The veteran was assessed with "likely 
bronchitis."  

A March 2006 private treatment record reports that the 
veteran was "generally doing well," with no hemoptysis or 
chest discomfort.  The lungs were clear to auscultation and 
percussion.  The veteran was noted to have hyponatremia of 
uncertain etiology.  The veteran denied using any diuretic 
therapy, but he reported using medication for hypertension.  
The examiner stated that recurrent small cell lung cancer, 
either in chest or brain, must be considered as a cause for 
the hyponatremia.  The record notes that a brain magnetic 
resonance imaging (MRI) and a chest CT scan were ordered, and 
indicates the examiner's finding that if the results showed 
no evidence of recurrent tumor, the veteran would return in 3 
months.  

At his personal hearing, the veteran testified that his last 
doctor's appointment for his lung condition was in March 2007 
and that he is checked every 4 to 6 months.  See July 2007 
video hearing transcript.  The veteran denied any residuals 
of lung cancer, other than a chronic cough and shortness of 
breath/lack of stamina.  

The evidence indicates that the reduction from 100 percent 
was appropriate.  A 100 percent rating is only warranted for 
an active pathology or during treatment for an active 
pathology.  See 38 C.F.R. § 4.97, Diagnostic Code 6819.  The 
foregoing evidence indicates that the veteran's small cell 
lung cancer has been in remission since 2004, with no 
conclusive evidence of a recurrent active pathology.  

The Board notes that the most recent private treatment record 
states the examiner's finding that recurrent small cell lung 
cancer must be considered as a basis for the hyponatremia.  
For definitional purposes, the Board notes that hyponatremia 
is defined as abnormally low concentrations of sodium ions in 
the circulating blood.  See Stedman's Medical Dictionary 87 
(27th ed. 2000).  Although the follow-up private treatment 
records are not associated with the claims file, any 
resulting prejudice from this omission is harmless.  VA 
treatment records dating up to June 2006 do not report a 
diagnosis of active lung cancer, and, at his personal 
hearing, the veteran did not report having an active 
pathology and he denied having any residuals of lung cancer.  
Additionally, the veteran testified that he has appointments 
for his lung condition approximately every 4 months, which 
when considered in the context of the March 2006 private 
treatment record, indicates that the veteran does not have a 
recurrent tumor.  See March 2006 Methodist Health System 
record (return in 3 months if no evidence of recurrent 
tumor).  Consequently, the Board finds that the veteran has 
not had a recurrence of his lung cancer, so the disability 
must be rated according to the residuals.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6819.

The records indicate findings of mild restrictive and 
obstructive lung defects.  The General Formula for 
Restrictive Lung Disease and the criteria for chronic 
obstructive pulmonary disease each provide a 30 percent 
rating for a FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  In this case, the veteran's PFTs have 
consistently indicated results higher than those required for 
a 30 percent rating; consequently, a rating in excess of 30 
percent is not warranted under either of these diagnostic 
codes.  See 38 C.F.R. § 4.97 DC 6604, 6845.  The Board notes 
that separate 10 percent ratings are also not available under 
each of these diagnostic codes.  38 C.F.R. § 4.96(a) 
specifically states that ratings under DC 6600 through 6817 
and 6822 through 6847 will not be combined with each other; 
instead, a single rating will be assigned under the most 
appropriate diagnostic code.  Additionally, although the 
veteran's reported residuals include a cough and shortness of 
breath, the evidence does not indicate that any alternate 
rating criteria are applicable, and the Board finds that the 
10 percent rating adequately reflects the residuals of small 
cell lung cancer.  

In sum, the Board finds that the evidence shows that the 
disability picture associated with the veteran's lung cancer 
had improved and that it no longer warranted an evaluation of 
100 percent as of June 2005; instead, as of June 1, 2005, a 
10 percent rating appropriately reflects the present state of 
this pulmonary disability.  The reduction was therefore 
proper.  


ORDER

An increased rating, or restoration of the prior rating, for 
small cell lung cancer, currently rated as 10 percent 
disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


